DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf-Monheim (DE 102016212551 A1).
Regarding claim 1 Wolf-Monheim teaches a suspension unit for a vehicle (FIG. 1: depicted; abstract), the unit comprising:  a frame module (FIG. 2: 4), two wheel supports (FIG. 3a & 3b) each connected to the frame module by an upper oscillating arm (FIG. 2: 6a & 6b) and a lower oscillating arm (FIG. 2: 7a & 7b), each arm having a first end portion swivelly connected to a respective wheel support by a first swivel joint and a second end portion swivelly connected to the vehicle frame by at least one second swivel joint (FIG. 2: 8a, 8b, 9a, & 9b), and a spring arrangement operatively interposed between 
Regarding claim 2 Wolf-Monheim teaches that the leaf spring is arranged above the upper oscillating arms of the suspension (FIG. 2: depicted) and has its end portions connected to said upper oscillating arms by elastic supports (paragraph 8 refers to US 9061563 B2, Girelli et al. which in turn teaches an elastic support FIG. 3: 10; column 4, line 25).
Regarding claim 15 Wolf-Monheim teaches a vehicle comprising a suspension unit according to claim 1 (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf-Monheim (DE 102016212551 A1) in view of Kajiwara et al. (US 4903984 A, herein after referred to as Kajiwara).
Regarding claim 3 Wolf-Monheim does not teach that the central portion of the leaf spring is connected to the frame module by a device for adjustment of a position in height of said central portion with respect to the frame module however Kajiwara does (FIG. 1: 21, 22, 31, & 32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the adjustment device of Kajiwara in order to adjust the height of the motor vehicle (abstract).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf-Monheim (DE 102016212551 A1) in view of the included prior art (application FIG. 1, 2, & 14).
Regarding claim 11 Wolf-Monheim does not explicitly teach that said frame module carries an electric motor unit in a central position between the two wheel supports, the electric motor unit having two output shafts connected by respective drive shafts to wheel hubs which are rotatably supported by said wheel supports and wherein two brake discs are connected in rotation with the two wheel hubs, said brake discs being mounted on said output shafts of the electric motor unit, adjacent to two sides of the electric motor unit and at a distance from the associated wheels, said brake discs being connected to the hubs of the two wheels by said drive shafts. However the included prior art does teach that said frame module carries an electric motor unit in a central position between the two wheel supports (FIG. 2: 2), the electric motor unit having two output shafts connected by respective drive shafts to wheel hubs which are rotatably supported by said wheel supports (FIG. 2: 8) and wherein two brake discs are connected in rotation with the two wheel hubs (FIG. 2: 9), said brake discs being mounted on said output shafts of the electric motor unit, adjacent to two sides of the electric motor unit and at a distance from the associated wheels (FIG. 2: depicted), said brake discs being connected to the hubs of the two wheels by said drive shafts (FIG. 2: depicted). It would have been obvious to a person having 
Regarding claim 12 Wolf-Monheim does not explicitly teach that brake calipers cooperating with said brake discs are carried by the frame adjacent to the two sides of the electric motor unit. However the included prior art does (FIG. 2: 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated these features into the design of a vehicle alongside the axle arrangement taught by Wolf-Monheim in order to create a vehicle with specific performance characteristics as well as with conventional and well known components. 
Regarding claim 13 Wolf-Monheim does not explicitly teach that the swivel joints connecting each wheel support to the respective upper and lower arms define a steering axis passing through the respective wheel center, or strictly adjacent thereto, and thereby having a substantially zero kingpin offset. However the included prior art does (FIG. 14: 11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated these features into the design of a vehicle alongside the axle arrangement taught by Wolf-Monheim in order to provide a comfortable, sporty or any desired suspension/steering behavior. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf-Monheim (DE 102016212551 A1) in view of Schalber (DE 102014102541 A1)
Regarding claim 14 Wolf-Monheim does not explicitly teach that the electric motor unit carried by said frame module comprises two electric motors arranged coaxially according to a transverse direction with respect to the longitudinal direction of the vehicle, at mutually spaced apart positions symmetrically with respect to the median line of the vehicle, and two respective gear reducer units arranged centrally between the two electric motors, with housings having lateral walls from which project said output shafts. However Schalber does teach that the electric motor unit carried by said . 

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim [1] no prior art made of record teaches a suspension unit comprising a transverse leaf spring, a device for adjusting the position in height of a central portion of the leaf spring wherein the device includes an actuator for varying a position of at least one support arm around its axis of rotation. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach suspension units of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616